Cuttler v Cuttler (2015 NY Slip Op 05906)





Cuttler v Cuttler


2015 NY Slip Op 05906


Decided on July 8, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 8, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2014-10860
 (Index No. 1328/06)

[*1]Alvin S. Cuttler, appellant, 
vLibby J. Cuttler, respondent.


Vanderwoude & Associates, PLLC, Carmel, N.Y. (Neil Vanderwoude of counsel), for appellant.

DECISION & ORDER
Appeal from an order of the Supreme Court, Putnam County (Victor G. Grossman, J.), dated October 31, 2014. The order, insofar as appealed from, granted the defendant's cross motion to enforce the determination in a prior order of the same court dated December 18, 2013, directing the plaintiff to execute the trust instrument proposed by the defendant.
ORDERED that the order is reversed insofar as appealed from, on the law, with costs, and the defendant's cross motion to direct the plaintiff to execute a trust instrument proposed by the defendant is denied.
In light of our determination in Cuttler v Cuttler (_____ AD3d _____ [Appellate Division Docket No. 2014-01350; decided herewith]), the defendant was not entitled to enforcement of the directive that the plaintiff execute the trust instrument proposed by the defendant.
DILLON, J.P., DICKERSON, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court